                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Jerry H. Ritter
                                                      Initial Appearance
Case Number:                20mj2105                              UNITED STATES vs. Hansen
Hearing Date:               12/31/2020                            Time In and Out:          10:02 am-10:07 am
Courtroom Deputy:           C. Lopez                              Courtroom:                ABQ Zoom
Defendant:                  Daniel Hansen                         Defendant’s Counsel:      Kari Converse for Initial Only
AUSA:                       Jaymie Roybal                         Pretrial/Probation:       Sandra Day
Interpreter:                                                      Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
☒     Set for Preliminary/Detention Hearing                       on Tuesday, January 05, 2021     @ 9:30 am via ZOOM
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
      Pursuant to the Due Process Protections Act, Court confirms the United States obligation to produce all exculpatory
☒
      evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
☐     Matter referred to    for Final Revocation Hearing
☐
